Exhibit 10.4

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2012-1

AMENDED AND RESTATED

TRUST AGREEMENT

between

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,

as the Depositor

and

DEUTSCHE BANK TRUST COMPANY DELAWARE,

as the Owner Trustee

Dated as of January 26, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1. Capitalized Terms

     1   

SECTION 1.2. Other Interpretive Provisions

     1   

ARTICLE II ORGANIZATION

     2   

SECTION 2.1. Name

     2   

SECTION 2.2. Office

     2   

SECTION 2.3. Purposes and Powers

     2   

SECTION 2.4. Appointment of the Owner Trustee

     3   

SECTION 2.5. Initial Capital Contribution of Trust Estate

     3   

SECTION 2.6. Declaration of Trust

     3   

SECTION 2.7. Organizational Expenses; Liabilities of the Holders

     3   

SECTION 2.8. Title to the Trust Estate

     3   

SECTION 2.9. Representations and Warranties of the Seller

     4   

SECTION 2.10. Situs of Issuer

     5   

ARTICLE III CERTIFICATE AND TRANSFER OF CERTIFICATE

     5   

SECTION 3.1. Initial Ownership

     5   

SECTION 3.2. Authentication of Certificate

     5   

SECTION 3.3. Form of the Certificate

     5   

SECTION 3.4. Registration of Certificates

     5   

SECTION 3.5. Transfer of Certificate

     5   

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates

     7   

ARTICLE IV ACTIONS BY OWNER TRUSTEE

     7   

SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain Matters

     7   

SECTION 4.2. Action by Certificateholder with Respect to Certain Matters

     8   

SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy

     8   

SECTION 4.4. Restrictions on Certificateholder’s Power

     8   

SECTION 4.5. Majority Control

     8   

ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     8   

SECTION 5.1. Application of Trust Funds

     8   

SECTION 5.2. Method of Payment

     9   

SECTION 5.3. Sarbanes-Oxley Act

     9   

SECTION 5.4. Signature on Returns

     9   

ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE

     9   

SECTION 6.1. General Authority

     9   

SECTION 6.2. General Duties

     9   

SECTION 6.3. Action upon Instruction

     10   

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions

     11   

 

Amended & Restated Trust Agreement

(VALET 2012-1)

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

      Page  

SECTION 6.5. No Action Except under Specified Documents or Instructions

     11   

SECTION 6.6. Restrictions

     11   

ARTICLE VII CONCERNING THE OWNER TRUSTEE

     12   

SECTION 7.1. Acceptance of Trusts and Duties

     12   

SECTION 7.2. Furnishing of Documents

     12   

SECTION 7.3. Representations and Warranties

     12   

SECTION 7.4. Reliance; Advice of Counsel

     13   

SECTION 7.5. Not Acting in Individual Capacity

     14   

SECTION 7.6. Owner Trustee May Own Notes

     14   

ARTICLE VIII COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE

     14   

SECTION 8.1. The Owner Trustee’s Compensation

     14   

SECTION 8.2. Indemnification

     14   

SECTION 8.3. Payments to the Owner Trustee

     15   

SECTION 8.4. Survival

     15   

ARTICLE IX TERMINATION OF TRUST AGREEMENT

     15   

SECTION 9.1. Termination of Trust Agreement

     15   

SECTION 9.2. Dissolution of the Issuer

     15   

SECTION 9.3. Limitations on Termination

     15   

ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     16   

SECTION 10.1. Eligibility Requirements for the Owner Trustee

     16   

SECTION 10.2. Resignation or Removal of The Owner Trustee

     16   

SECTION 10.3. Successor Owner Trustee

     17   

SECTION 10.4. Merger or Consolidation of the Owner Trustee

     17   

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee

     17   

ARTICLE XI MISCELLANEOUS

     19   

SECTION 11.1. Amendments

     19   

SECTION 11.2. No Legal Title to Trust Estate in Certificateholder

     20   

SECTION 11.3. Limitations on Rights of Others

     20   

SECTION 11.4. Notices

     20   

SECTION 11.5. Severability

     20   

SECTION 11.6. Separate Counterparts

     21   

SECTION 11.7. Successors and Assigns

     21   

SECTION 11.8. No Petition

     21   

SECTION 11.9. Headings

     22   

SECTION 11.10. Governing Law

     22   

SECTION 11.11. Waiver of Jury Trial

     22   

 

Amended & Restated Trust Agreement

(VALET 2012-1)

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

      Page  

SECTION 11.12. Information Requests

     22   

SECTION 11.13. Form 10-D and Form 10-K Filings

     23   

SECTION 11.14. Form 8-K Filings

     23   

SECTION 11.15. Indemnification

     23   

SECTION 11.16. Information to Be Provided by the Owner Trustee

     24   

Exhibit A Form of Certificate

 

Amended & Restated Trust Agreement

(VALET 2012-1)

-iii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of January 26, 2012 (as
from time to time amended, supplemented or otherwise modified and in effect,
this “Agreement”) between VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
a Delaware limited liability company, as the depositor (the “Seller”), and
DEUTSCHE BANK TRUST COMPANY DELAWARE, a Delaware banking corporation (“Deutsche
Bank”), as the owner trustee (in such capacity, the “Owner Trustee”).

RECITALS

WHEREAS, the Seller and the Owner Trustee entered into that certain Trust
Agreement dated as of December 23, 2011 (the “Original Trust Agreement”),
pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) among the Issuer, the Seller, VW Credit, Inc., as servicer, and
Citibank, N.A., as indenture trustee, as the same may be amended, modified or
supplemented from time to time.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as

 

Amended & Restated Trust Agreement

(VALET 2012-1)



--------------------------------------------------------------------------------

amended from time to time and include any successor law or regulation; and
(g) references to any Person include that Person’s successors and assigns.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement and
continued hereby shall be known as “Volkswagen Auto Loan Enhanced Trust 2012-1”
(the “Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Seller and
the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificate pursuant to
this Agreement, and to sell, transfer and exchange the Notes and the Certificate
and to pay interest on and principal of the Notes and distributions on the
Certificate;

(b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account, the Principal Distribution Account and
the Reserve Account and to pay the organizational, start-up and transactional
expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

2



--------------------------------------------------------------------------------

SECTION 2.4. Appointment of the Owner Trustee. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Seller sold, assigned, transferred, conveyed and
set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Seller, as of such date, of the foregoing
contribution, which shall constitute the initial Trust Estate and shall be
deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act and that this Agreement constitute the governing instrument
of such statutory trust. It is the intention of the parties hereto that, solely
for federal income and state and local income, franchise and value added tax
purposes, so long as there is a single beneficial owner of the Certificate, the
Issuer will be disregarded as an entity separate from such beneficial owner and
the Notes will be characterized as debt. The parties agree that, unless
otherwise required by appropriate tax authorities, the Issuer will not file or
cause to be filed annual or other necessary returns, reports and other forms
consistent with the characterization of the Issuer as an entity separate from
its beneficial owner. In the event that the Issuer is deemed to have more than
one beneficial owner for federal income tax purposes, the Issuer will file
returns, reports and other forms consistent with the characterization of the
Issuer as a partnership, and this Agreement shall be amended to include such
provisions as may be required under Subchapter K of the Internal Revenue Code of
1986, as amended. Effective as of the date hereof, the Owner Trustee shall have
all rights, powers and duties set forth herein and in the Statutory Trust Act
with respect to accomplishing the purposes of the Issuer. The Owner Trustee
filed the Certificate of Trust with the Secretary of State of the State of
Delaware as required by Section 3810(a) of the Statutory Trust Act.
Notwithstanding anything herein or in the Statutory Trust Act to the contrary,
it is the intention of the parties hereto that the Issuer constitute a “business
trust” within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Seller) shall have any personal
liability for any liability or obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

3



--------------------------------------------------------------------------------

SECTION 2.9. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Seller has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party (i) have been
duly authorized by all necessary action on the part of the Seller and (ii) do
not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational instruments or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations of such laws, rules, regulations, indenture or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Seller’s ability to perform its obligations under, the Transaction Documents to
which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Transaction Documents to which it is a party.

(d) Binding Effect. Each Transaction Document and the Underwriting Agreement to
which the Seller is a party constitutes the legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting creditors’ rights generally and, if applicable the rights
of creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated

 

Amended & Restated Trust Agreement

(VALET 2012-1)

4



--------------------------------------------------------------------------------

by this Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents or the collectibility or enforceability of the
Receivables, or (iv) relate to the Seller that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

ARTICLE III

CERTIFICATE AND TRANSFER OF CERTIFICATE

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificate, the Seller is the sole beneficiary of the Issuer;
and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is the
Certificateholder.

SECTION 3.2. Authentication of Certificate. Concurrently with the sale of the
Transferred Assets to the Issuer pursuant to the Sale and Servicing Agreement,
the Owner Trustee shall cause the Certificate to be executed on behalf of the
Issuer, authenticated and delivered to or upon the written order of the Seller,
signed by its chairman of the board, its president, its chief financial officer,
its chief accounting officer, any vice president, its secretary, any assistant
secretary, its treasurer or any assistant treasurer, without further corporate
action by the Seller. The Certificate shall represent 100% of the beneficial
interest in the Issuer and shall be fully-paid and nonassessable.

SECTION 3.3. Form of the Certificate. The Certificate, upon issuance, will be
issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate and shall be registered
in the name of “Volkswagen Public Auto Loan Securitization, LLC” as the initial
registered owner thereof. The Owner Trustee shall execute and authenticate, or
cause to be authenticated, the definitive Certificate in accordance with the
instructions of the Seller.

SECTION 3.4. Registration of Certificates. The Owner Trustee shall maintain at
its office referred to in Section 2.2, or at the office of any agent appointed
by it and approved in writing by the Certificateholder at the time of such
appointment, a register for the registration and transfer of the Certificate.

SECTION 3.5. Transfer of Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Owner Trustee and the Issuer receive an
Opinion of Counsel stating that, in the opinion of such counsel, such transfer
will not cause the Issuer to be treated as a publicly traded partnership for
federal income tax purposes and (ii) the Certificate may not be acquired by or
for the account of or with the assets of a Benefit Plan or any governmental,
non-U.S., or church plan or any other

 

Amended & Restated Trust Agreement

(VALET 2012-1)

5



--------------------------------------------------------------------------------

employee benefit plan or retirement arrangement that is subject to a law that is
substantially similar to the fiduciary responsibility provisions of ERISA or
Section 4975 of the Code (“Similar Law”). By accepting and holding a Certificate
(or any interest therein), the holder thereof shall be deemed to have
represented and warranted that it is not, and is not purchasing the Certificate
(or any interest therein) on behalf of, a Benefit Plan or any governmental,
non-U.S., or church or any other employee benefit plan or retirement arrangement
that is subject to Similar Law. The Owner Trustee shall have no duty to
independently determine that the requirement in (ii) above is met and shall
incur no liability to any person in the event the holder of the Certificate does
not comply with such restrictions. Subject to the transfer restrictions
contained herein and in the Certificate, the Certificateholder may transfer all
or any portion of the beneficial interest in the Issuer evidenced by such
Certificate upon surrender thereof to the Owner Trustee accompanied by the
documents required by this Section. Such transfer may be made by the registered
Certificateholder in person or by his attorney duly authorized in writing upon
surrender of the Certificate to the Owner Trustee accompanied by a written
instrument of transfer and with such signature guarantees and evidence of
authority of the Persons signing the instrument of transfer as the Owner Trustee
may reasonably require. Promptly upon the receipt of such documents and receipt
by the Owner Trustee of the transferor’s Certificate, the Owner Trustee shall
record the name of such transferee as a Certificateholder and its percentage of
beneficial interest in the Issuer in the Certificate register and issue, execute
and deliver to such Certificateholder a Certificate evidencing such beneficial
interest in the Issuer. In the event a transferor transfers only a portion of
its beneficial interest in the Issuer, the Owner Trustee shall register and
issue to such transferor a new Certificate evidencing such transferor’s new
percentage of beneficial interest in the Issuer. Subsequent to a transfer and
upon the issuance of the new Certificate or Certificates, the Owner Trustee
shall cancel and destroy the Certificate surrendered to it in connection with
such transfer. The Owner Trustee may treat, for all purposes whatsoever, the
Person in whose name any Certificate is registered as the sole owner of the
beneficial interest in the Issuer evidenced by such Certificate, and neither the
Owner Trustee, nor any agent of the Owner Trustee shall be affected by notice to
the contrary.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95 direct or
indirect holders of an interest in the

 

Amended & Restated Trust Agreement

(VALET 2012-1)

6



--------------------------------------------------------------------------------

Certificates. For purposes of determining whether the Issuer will have more than
95 holders of an interest in the Certificates, each Person indirectly owning an
interest through a partnership (including any entity treated as a partnership
for federal income tax purposes), a grantor trust or an S corporation (each such
entity, a “flow-through entity”) shall be treated as a Certificateholder unless
the Depositor determines in its sole and absolute discretion, after consulting
with qualified tax counsel, that less than substantially all of the value of the
beneficial owner’s interest in the flow-through entity is attributable to the
flow-through entity’s interest (direct or indirect) in the Issuer.

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that the Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain Matters.
With respect to the following matters, the Owner Trustee shall not take action
unless at least 10 days before the taking of such action (or such shorter notice
acceptable to the Certificateholder), the Owner Trustee shall have notified the
Certificateholder in writing of the proposed action and the Certificateholder
shall not have notified the Owner Trustee in writing prior to the 10th day (or
such shorter notice acceptable to the Certificateholder) after such notice is
given that the Certificateholder has withheld consent or provided alternative
direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

 

Amended & Restated Trust Agreement

(VALET 2012-1)

7



--------------------------------------------------------------------------------

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholder;

(c) the amendment, change or modification of the Sale and Servicing Agreement,
or the Administration Agreement, except to cure any ambiguity or defect or to
amend or supplement any provision in a manner that would not materially
adversely affect the interests of the Certificateholder; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholder with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholder.

SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance of all Notes has been reduced to zero without the prior written approval
of the Certificateholder and the delivery to the Owner Trustee by the
Certificateholder of a certificate certifying that the Certificateholder
reasonably believes that the Issuer is insolvent.

SECTION 4.4. Restrictions on Certificateholder’s Power. The Certificateholder
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5. Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Distributions on the Certificate shall
be made in accordance with the provisions of the Indenture and the Sale and
Servicing Agreement.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

8



--------------------------------------------------------------------------------

Subject to the lien of the Indenture, the Owner Trustee shall promptly
distribute to the Certificateholder all other amounts (if any) received by the
Issuer or the Owner Trustee in respect of the Trust Estate. After the
termination of the Indenture in accordance with its terms, the Owner Trustee
shall distribute all amounts received (if any) by the Issuer and the Owner
Trustee in respect of the Trust Estate at the direction of the
Certificateholder.

SECTION 5.2. Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to the
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholder by wire transfer, in immediately
available funds, to the account of the Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

SECTION 5.3. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.4. Signature on Returns. Subject to Section 2.6, the Certificateholder
shall sign on behalf of the Issuer the tax returns of the Issuer, unless
applicable law requires the Owner Trustee to sign such documents, in which case
such documents shall be signed by the Owner Trustee at the written direction of
the Certificateholder.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Transaction Documents to which the Issuer is named as a
party, and each certificate or other document attached as an exhibit to or
contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
direct the Indenture Trustee to authenticate and deliver Class A-1 Notes in the
aggregate principal amount of $244,000,000, Class A-2 Notes in the aggregate
principal amount of $385,000,000, Class A-3 Notes in the aggregate principal
amount of $490,000,000, and Class A-4 Notes in the aggregate principal amount of
$131,000,000. In addition to the foregoing, the Owner Trustee is authorized, but
shall not be obligated, to take all actions required of the Issuer pursuant to
the Transaction Documents. The Owner Trustee is further authorized from time to
time to take such action as the Seller or the Administrator recommends or
directs in writing with respect to the Transaction Documents, except to the
extent that this Agreement expressly requires the consent of the
Certificateholder for such action, and the Owner Trustee shall not be liable to
any Person for any action or inaction taken pursuant to such direction.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and

 

Amended & Restated Trust Agreement

(VALET 2012-1)

9



--------------------------------------------------------------------------------

the other Transaction Documents and to administer the Issuer in the interest of
the Certificateholder, subject to the terms of the Transaction Documents, and in
accordance with the provisions of this Agreement and the other Transaction
Documents. Notwithstanding the foregoing, the Owner Trustee shall be deemed to
have discharged its duties and responsibilities hereunder and under the
Transaction Documents to the extent the Administrator has agreed in the
Administration Agreement to perform any act or to discharge any duty of the
Issuer or the Owner Trustee hereunder or under any Transaction Document, and the
Owner Trustee shall not be liable for the default or failure of the
Administrator to carry out its obligations under the Administration Agreement
and shall have no duty to monitor the performance of the Administrator or any
other Person under the Administration Agreement or any other document. The Owner
Trustee shall have no obligation to administer, service or collect the
Receivables or to maintain, monitor or otherwise supervise the administration,
servicing or collection of the Receivables. The Owner Trustee shall not be
required to perform any of the obligations of the Issuer under any Transaction
Document that are required to be performed by the Servicer, the Seller, the
Administrator or the Indenture Trustee.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholder pursuant to Article IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholder received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

10



--------------------------------------------------------------------------------

(d) The Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation, at the request, order or direction of the Certificateholder or any
other Person, unless such Certificateholder or such Person has offered to the
Owner Trustee security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred by the Owner Trustee (including,
without limitation, the reasonable fees and expenses of its counsel) therein or
thereby, including such advances as the Owner Trustee shall reasonably request.

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Lien granted to
it hereunder or to prepare or file any Commission filing (including any filings
required under the Sarbanes-Oxley Act) for the Issuer or to record this
Agreement or any Transaction Document. To the extent that, at law or in equity,
the Owner Trustee has duties (including fiduciary duties) and liabilities
relating thereto to the Issuer or the Certificateholder, it is hereby understood
and agreed by the other parties hereto that all such duties and liabilities are
replaced by the duties and liabilities of the Owner Trustee expressly set forth
in this Agreement and the Statutory Trust Act. The Owner Trustee nevertheless
agrees that it will, at its own cost and expense, promptly take all action as
may be necessary to discharge any Liens on any part of the Trust Estate that
result from actions by, or claims against, the Owner Trustee that are not
related to the ownership or the administration of the Trust Estate. The Owner
Trustee shall have no responsibility or liability for or with respect to the
genuineness, value, sufficiency or validity of the Trust Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income
and state and local income, franchise and value added tax purposes, (ii) be
deemed to cause a taxable exchange of the Notes for federal income or state
income or franchise tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for federal income, state and local income or franchise tax
purposes. The Certificateholder shall not direct the Owner Trustee to take
action that would violate the provisions of this Section.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

11



--------------------------------------------------------------------------------

ARTICLE VII

CONCERNING THE OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or negligence, (ii) in the case of the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by Deutsche
Bank Trust Company Delaware, in its individual capacity, (iii) for liabilities
arising from the failure of the Owner Trustee to perform obligations expressly
undertaken by it in the third sentence of Section 6.4 or (iv) for taxes, fees or
other charges on, based on or measured by, any fees, commissions or compensation
received by the Owner Trustee. In particular, but not by way of limitation of
the foregoing:

(i) The Owner Trustee shall not be personally liable for any error of judgment
made in good faith by any of its officers or employees unless it is proved that
such persons were negligent in ascertaining the pertinent facts;

(ii) No provision of this Agreement shall require the Owner Trustee to expend or
risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

(iii) Under no circumstances shall the Owner Trustee be personally liable for
any representation, warranty, covenant, obligation or indebtedness of the
Issuer, and

(iv) The Owner Trustee shall not be personally responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
any Person other than the Owner Trustee.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3. Representations and Warranties. Deutsche Bank Trust Company
Delaware hereby represents and warrants to the Seller for the benefit of the
Certificateholder, that:

(i) It is a Delaware banking corporation validly existing under the laws of the
State of Delaware and having an office within the State of Delaware. It has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

12



--------------------------------------------------------------------------------

(ii) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(iii) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(iv) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Owner Trustee may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Owner Trustee for any action
taken or omitted to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled persons knowledgeable in the relevant
area to be selected with reasonable care and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such persons.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

13



--------------------------------------------------------------------------------

SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, the Owner Trustee acts
solely as the Owner Trustee hereunder and not in its individual capacity and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.6. Owner Trustee May Own Notes. The Owner Trustee in its individual or
any other capacity may become the owner or pledgee of Notes. The Owner Trustee
may deal with the Seller, the Indenture Trustee, the Administrator and their
respective Affiliates in banking transactions with the same rights as it would
have if it were not the Owner Trustee, and the Seller, the Indenture Trustee,
the Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Issuer shall cause the
Servicer to pay to the Owner Trustee pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation for all services rendered by
the Owner Trustee under this Agreement pursuant to a fee letter between the
Servicer and the Owner Trustee (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Servicer, pursuant to Section 3.11 of the Sale and Servicing
Agreement and the fee letter between the Servicer and the Owner Trustee, shall
reimburse the Owner Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Owner Trustee in accordance
with any provision of this Agreement (including the reasonable compensation,
expenses and disbursements of such agents, experts and counsel as the Owner
Trustee may employ in connection with the exercise and performance of its rights
and its duties hereunder), except any such expense may be attributable to its
willful misconduct, gross negligence (other than an error in judgment) or bad
faith. To the extent not paid by the Servicer, such fees and reasonable expenses
shall be paid by the Issuer in accordance with Section 4.4 of the Sale and
Servicing Agreement or Section 5.4(b) of the Indenture, as applicable.

SECTION 8.2. Indemnification. The Seller shall cause the Servicer to indemnify
Deutsche Bank in its individual capacity and as trustee and its successors,
assigns, directors, officers, employees and agents (the “Indemnified Parties”)
from and against, any and all loss, liability, expense, tax, penalty or claim
(including reasonable legal fees and expenses) of any kind and nature whatsoever
which may at any time be imposed on, incurred by, or asserted against Deutsche
Bank, in its individual capacity and as trustee or any Indemnified Party in any
way relating to or arising out of this Agreement, the Transaction Documents, the
Trust Estate, the administration of the Trust Estate or the action or inaction
of Deutsche Bank hereunder; provided, however, that neither the Seller nor the
Servicer shall be liable for or required to indemnify Deutsche Bank from and
against any of the foregoing expenses arising or resulting from (i) Deutsche
Bank’s own willful misconduct, bad faith or gross negligence, (ii) the
inaccuracy of any representation or warranty contained in Section 7.3 expressly
made by Deutsche Bank in its individual capacity, (iii) liabilities arising from
the failure of Deutsche Bank to perform obligations expressly undertaken by it
in the third sentence of Section 6.4 or

 

Amended & Restated Trust Agreement

(VALET 2012-1)

14



--------------------------------------------------------------------------------

(iv) taxes, fees or other charges on, based on or measured by, any fees,
commissions or compensation received by the Owner Trustee. To the extent not
paid by the Servicer, such indemnification shall be paid in accordance with
Section 4.4 of the Sale and Servicing Agreement or Section 5.4(b) of the
Indenture, as applicable.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.

SECTION 8.4. Survival. The provisions of this Article VIII shall survive
termination of this Agreement.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Termination of Trust Agreement. The Issuer shall wind up and
dissolve and this Agreement shall terminate (other than provisions hereof which
by their terms survive termination) upon the later of (a) the final distribution
by the Owner Trustee of all moneys or other property or proceeds of the Trust
Estate in accordance with the terms of the Indenture, the Sale and Servicing
Agreement and Article V and (b) the discharge of the Indenture in accordance
with Article IV of the Indenture. The bankruptcy, liquidation, dissolution,
death or incapacity of the Certificateholder shall not (x) operate to terminate
this Agreement or the Issuer, nor (y) entitle the Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Trust Estate nor (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.

SECTION 9.2. Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee shall, at the direction of the Administrator, wind up the business
and affairs of the Issuer as required by Section 3808 of the Statutory Trust
Act. Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Owner Trustee,
in the absence of actual knowledge of any other claim against the Issuer and at
the written direction of the Certificateholder, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Act. The Owner Trustee, upon surrender of the outstanding
Certificates, shall distribute the remaining Trust Estate (if any) in accordance
with Article V hereof and, at the written direction and expense of the
Certificateholder, shall cause the Certificate of Trust to be cancelled by
filing a certificate of cancellation with the Delaware Secretary of State in
accordance with the provisions of Section 3810 of the Statutory Trust Act, at
which time the Issuer shall terminate and this Agreement (other than Article
VIII) shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Seller nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

15



--------------------------------------------------------------------------------

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Act. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of The Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Seller, the Administrator, the Servicer, the
Indenture Trustee and the Certificateholder. Upon receiving such notice of
resignation, the Seller and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee;
provided, however, that such right to appoint or to petition for the appointment
of any such successor shall in no event relieve the resigning Owner Trustee from
any obligations otherwise imposed on it under the Transaction Documents until
such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Seller or the Administrator, or if at any time the Owner Trustee
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Owner Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Owner Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Seller or the Administrator may remove the Owner Trustee.
If the Seller or the Administrator shall remove the Owner Trustee under the
authority of the immediately preceding sentence, the Seller and the
Administrator, acting jointly, shall promptly appoint a successor Owner Trustee
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Owner Trustee so removed and one copy to the successor
Owner Trustee and shall pay all fees owed to the outgoing Owner Trustee.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

16



--------------------------------------------------------------------------------

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Seller shall provide (or shall cause to be provided)
notice of such resignation or removal of the Owner Trustee to each of the Rating
Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Seller,
the Administrator and to its predecessor Owner Trustee an instrument accepting
such appointment under this Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as the Owner Trustee.
The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement; and the Seller and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Seller shall mail (or shall cause to be mailed) notice of the
successor of the Owner Trustee to the Certificateholder, Indenture Trustee, the
Noteholders and each of the Rating Agencies. If the Seller shall fail to mail
(or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Seller. Any successor Owner
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Secretary of State identifying the name and
the principal place of business of such successor Owner Trustee in the State of
Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided, that such Person shall be eligible pursuant to Section 10.1; and
provided, further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located,

 

Amended & Restated Trust Agreement

(VALET 2012-1)

17



--------------------------------------------------------------------------------

the Seller and the Owner Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Owner Trustee to act as co-trustee, jointly with the Owner Trustee, or
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person, in such capacity, such title to the Issuer, or any
part thereof, and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Seller and the Owner Trustee may
consider necessary or desirable. If the Seller shall not have joined in such
appointment within 15 days after the receipt by it of a request so to do, the
Owner Trustee alone shall have the power to make such appointment. No co-trustee
or separate trustee under this Agreement shall be required to meet the terms of
eligibility as a successor trustee pursuant to Section 10.1 and no notice of the
appointment of any co-trustee or separate trustee shall be required pursuant to
Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Seller and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Seller and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate

 

Amended & Restated Trust Agreement

(VALET 2012-1)

18



--------------------------------------------------------------------------------

trustee or co-trustee shall become incapable of acting, resign or be removed,
all of its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Owner Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee. The Owner Trustee shall have no
obligation to determine whether a co-trustee or separate trustee is legally
required in any jurisdiction in which any part of the Trust Estate may be
located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Owner Trustee without the consent of the Indenture Trustee, any Noteholder, the
Issuer or any other Person subject to the satisfaction of one of the following
conditions:

(i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders;

(ii) the Seller delivers an Officer’s Certificate of the Seller to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(iii) the Rating Agency Condition is satisfied with respect to such amendment
and the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment;

provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Seller and the
Owner Trustee, with the consent of the Holders of Notes evidencing not less than
a majority of the aggregate principal balance of the Outstanding Notes, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders. It will not be necessary to obtain the consent of the
Noteholders to approve the particular form of any proposed amendment or consent,
but it will be sufficient if such consent approves the substance thereof. The
manner of obtaining such consents (and any other consents of Noteholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by Noteholders will be subject to such reasonable requirements
as the Indenture Trustee may prescribe, including the establishment of record
dates pursuant to the Note Depository Agreement.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

19



--------------------------------------------------------------------------------

(c) Prior to the execution of any such amendment, the Seller shall provide
written notification of the substance of such amendment to each Rating Agency
and the Owner Trustee; and promptly after the execution of any such amendment or
consent, the Seller (i) shall furnish a copy of such amendment or consent to
each Rating Agency, the Owner Trustee and the Indenture Trustee and (ii) if this
Agreement is amended in accordance with clauses (i) or (ii) of Section 11.1(a),
shall furnish a copy of such Opinion of Counsel or Officer’s Certificate, as the
case may be, to each of the Rating Agencies.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Seller, the Administrator,
the Certificateholder and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given by
facsimile with receipt acknowledged by the recipient thereof or upon receipt
personally delivered, delivered by overnight courier or mailed certified mail,
return receipt requested, if to the Owner Trustee, addressed as specified on
Schedule II to the Sale and Servicing Agreement; or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party.

(b) Any notice required or permitted to be given to the Certificateholder shall
be given by first-class mail, postage prepaid, at the address of the
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

20



--------------------------------------------------------------------------------

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and its successors and the Certificateholder and its successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Certificateholder shall
bind the successors and assigns of the Certificateholder.

SECTION 11.8. No Petition.

(a) Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into this Agreement, the Seller, the Certificateholder, by
accepting the Certificate, and the Indenture Trustee and each Noteholder or Note
Owner by accepting the benefits of this Agreement, hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties (i) such party shall not authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of, its creditors generally, any party
hereto or any other creditor of such Bankruptcy Remote Party, and (ii) such
party shall not commence, join or institute against, with any other Person, any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, arrangement, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

(b) The Seller’s obligations under this Agreement are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into or
accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the

 

Amended & Restated Trust Agreement

(VALET 2012-1)

21



--------------------------------------------------------------------------------

Owner Trustee, the Indenture Trustee, each Noteholder or Note Owner and the
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then such Person further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee (in
its individual capacity and as the Owner Trustee), by entering into or accepting
this agreement, each Certificateholder, by accepting a Certificate, and the
Indenture Trustee and each Noteholder or Note Owner, by accepting the benefits
of this Agreement, hereby further acknowledges and agrees that no adequate
remedy at law exists for a breach of this Section and the terms of this Section
may be enforced by an action for specific performance. The provisions of this
Section will be for the third party benefit of those entitled to rely thereon
and will survive the termination of this Agreement.

SECTION 11.9. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 11.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.11. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.12. Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates at the expense of the Servicer, the Issuer, the Seller or
any of their Affiliates, as applicable, in order to comply with or obtain more
favorable treatment under any current or future law, rule, regulation,
accounting rule or principle.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

22



--------------------------------------------------------------------------------

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer (i) no later than each Payment
Date, the Owner Trustee shall notify the Seller of any Form 10-D Disclosure Item
with respect to the Owner Trustee, together with a description of any such Form
10-D Disclosure Item in form and substance reasonably acceptable to the Seller
and (ii) no later than March 15 of each calendar year, commencing March 15,
2013, the Owner Trustee shall notify the Seller in writing of any affiliations
or relationships between the Owner Trustee and any Item 1119 Party; provided,
that no such notification need be made if the affiliations or relationships are
unchanged from those provided in the notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Seller, but in no event later than four (4) Business Days after its occurrence,
of any Reportable Event described in clause (e) of the definition thereof with
respect to the Owner Trustee of which a Responsible Officer of the Owner Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). The Owner Trustee shall be deemed to have actual knowledge of any
such event to the extent that it relates to the Owner Trustee in its individual
capacity or any action by the Owner Trustee under this Agreement.

SECTION 11.15. Indemnification. (a) Deutsche Bank Trust Company Delaware shall
indemnify the Seller, each Affiliate of the Seller or each Person who controls
any of such parties (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the respective present and former directors,
officers, employees and agents of each of the foregoing, and shall hold each of
them harmless from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon:

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by Deutsche Bank Trust Company Delaware to the Seller or its
affiliates under Sections 11.12 or 11.13 (such information, the “Provided
Information”), or (B) the omission to state in the Provided Information a
material fact required to be stated in the Provided Information, or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, by way of clarification, that
clause (B) of this paragraph shall be construed solely by reference to the
related information and not to any other information communicated in connection
with a sale or purchase of securities, without regard to whether the Provided
Information or any portion thereof is presented together with or separately from
such other information; or

(ii) any failure by Deutsche Bank Trust Company Delaware to deliver any
information, report, or other material when and as required under Sections
11.12, 11.13 or 11.14.

(b) In the case of any failure of performance described in clause (a)(ii) of
this Section, Deutsche Bank Trust Company Delaware shall promptly reimburse the
Seller for all costs reasonably incurred in order to obtain the information,
report or other material not delivered as required by Deutsche Bank Trust
Company Delaware.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

23



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Deutsche Bank Trust Company Delaware be liable under this Section 11.15 for
special, indirect or consequential damages of any kind whatsoever, including but
not limited to lost profits, even if Deutsche Bank Trust Company Delaware has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

SECTION 11.16. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Seller and the Servicer (each, a “VW Party” and,
collectively, the “VW Parties”) with (i) notification, as soon as practicable
and in any event within five Business Days, of all demands communicated to the
Owner Trustee for the repurchase or replacement of any Receivable pursuant to
Section 2.3 of the Sale and Servicing Agreement or Section 3.3 of the Purchase
Agreement, as applicable and (ii) promptly upon reasonable request by a VW
Party, any other information reasonably requested by a VW Party to facilitate
compliance by the VW Parties with Rule 15Ga-1 under the Exchange Act, and Items
1104(e) and 1121(c) of Regulation AB. In no event shall the Owner Trustee have
(x) any responsibility or liability in connection with any filing required to be
made by a securitizer under the Exchange Act or Regulation AB or with any VW
Parties’ compliance with the Exchange Act or Regulation AB or (y) any duty or
obligation to undertake any investigation or inquiry related to repurchase
activity or otherwise to assume any additional duties or responsibilities in
respect of the Transaction Documents or the transactions contemplated thereby.
In no event shall the Owner Trustee be deemed to be a “securitizer” as defined
in Section 15Ga of the Exchange Act, nor shall it have any responsibility for
making any filing to be made by a securitizer under the Exchange Act or
Regulation AB. A demand does not include general inquiries, including investor
inquiries, regarding asset performance or possible breaches of representations
or warranties.

[Remainder of Page Intentionally Left Blank]

 

Amended & Restated Trust Agreement

(VALET 2012-1)

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

DEUTSCHE BANK TRUST COMPANY DELAWARE,

Individually and as Owner Trustee

By:   /s/ Elizabeth B. Ferry

Name:

Title:

 

Elizabeth B. Ferry

Vice President

By:   /s/ Susan T. Rodriguez

Name:

Title:

 

Susan T. Rodriguez

Assistant Vice President

 

Amended & Restated Trust Agreement

(VALET 2012-1)

S-1



--------------------------------------------------------------------------------

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC By:   /s/ Martin Luedtke
Name:   Martin Luedtke Title:   Treasurer By:   /s/ Lawrence S. Tolep Name:  
Lawrence S. Tolep Title:   Assistant Treasurer

 

Amended & Restated Trust Agreement

(VALET 2012-1)

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER

R-1

  

100% BENEFICIAL INTEREST

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2012-1

CERTIFICATE

Evidencing the 100% beneficial interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, light-duty trucks and minivans.

(This Certificate does not represent an interest in or obligation of Volkswagen
Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH ANY
ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS
SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (B) A PLAN DESCRIBED BY SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH
IS SUBJECT TO SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN
ASSETS OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A
PLAN’S INVESTMENT IN SUCH ENTITY OR (D) ANY GOVERNMENTAL, NON-U.S., OR CHURCH
PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR RETIREMENT ARRANGEMENT THAT IS
SUBJECT TO A LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

THIS CERTIFIES THAT [            ] is the registered owner of a 100%
nonassessable, fully-paid beneficial interest in the Trust Estate of VOLKSWAGEN
AUTO LOAN ENHANCED TRUST 2012-1, a Delaware statutory trust (the “Issuer”)
formed by Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware
limited liability company, as depositor (the “Seller”).

 

Amended & Restated Trust Agreement

(VALET 2012-1)

A-1



--------------------------------------------------------------------------------

The Issuer was created pursuant to a Trust Agreement dated as of December 23,
2011 (as amended and restated as of January 26, 2012, the “Trust Agreement”),
among the Seller, and Deutsche Bank Trust Company Delaware, as owner trustee
(the “Owner Trustee”), a summary of certain of the pertinent provisions of which
is set forth below. To the extent not otherwise defined herein, the capitalized
terms used herein have the meanings assigned to them in Appendix A to the Sale
and Servicing Agreement, dated as of January 26, 2012, among the Seller, the
Issuer, Citibank, N.A., as indenture trustee, and VW Credit, Inc., as servicer,
as the same may be amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such Person shall not
commence or join with any other Person in commencing any proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

A-2



--------------------------------------------------------------------------------

By accepting and holding this Certificate (or any interest herein), the holder
hereof shall be deemed to have represented and warranted that it is not, and is
not purchasing on behalf of, a Benefit Plan or any governmental, non-U.S., or
church plan or any other employee benefit plan or retirement arrangement that is
subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, solely for
income, franchise and value added tax purposes, (i) so long as there is a single
Certificateholder, the Issuer will be disregarded as an entity separate from
such Certificateholder, and if there is more than one Certificateholder, the
Issuer will be treated as a partnership and (ii) the Notes will be characterized
as debt. By accepting this Certificate, the Certificateholder agrees to take no
action inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

Amended & Restated Trust Agreement

(VALET 2012-1)

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

    VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2012-1     By: Deutsche Bank Trust
Company Delaware, not in its individual capacity, but solely as Owner Trustee
Dated:                                      By:         Name:       Title:      
By:         Name:       Title:  

 

Amended & Restated Trust Agreement

(VALET 2012-1)

A-4



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but solely
as Owner Trustee By:       Authenticating Agent  

 

 

Amended & Restated Trust Agreement

(VALET 2012-1)

A-5